Case 2:19-cv-13740-DPH-DRG ECF No. 28 filed 08/19/20                    PageID.130      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff(s),
 v.                                                     Case No. 2:19−cv−13740−DPH−DRG
                                                        Hon. Denise Page Hood
 Randall R Darnell, et al.,

                                    Defendant(s),



                                   ORDER TO SHOW CAUSE

    IT IS HEREBY ORDERED that Plaintiff(s) SHOW CAUSE, in writing, by 9/2/2020, why the
 above−entitled case should not be dismissed for failure to prosecute, pursuant to E.D. Mich
 LR 41.2. Failure to respond may result in dismissal of the case.




                                                    s/Denise Page Hood
                                                    Denise Page Hood
                                                    U.S. District Judge




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/L. Saulsberry
                                                    Case Manager

 Dated: August 19, 2020
